                 Case 2:19-cv-01468-RSM Document 59 Filed 08/13/21 Page 1 of 1




 1                                                                     Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                                         UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8
         HARVEY L. TALBERT,
 9
                                             Plaintiff,        NO. 2:19-cv-01468 RSM
10

11                             vs.                             ORDER GRANTING MOTION TO
                                                               DISMISS WITHOUT PREJUDICE
12       C R BARD INCORPORATED, BARD
         PERIPHERAL VASCULAR
13       INCORPORATED,
14                                           Defendants.
15

16
               The Court has considered the Joint Stipulated Motion to Dismiss Without Prejudice for the
17
     above-referenced case.
18
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated Motion
19
     to Dismiss Without Prejudice be GRANTED.
20
               DATED this 13th day of August, 2021.
21

22

23

24
                                                          A
                                                          RICARDO S. MARTINEZ
                                                          CHIEF UNITED STATES DISTRICT JUDGE
25

                                                                            Betts
                                                                            Patterson
      ORDER GRANTING MOTION TO                                              Mines
      DISMISS WITHOUT PREJUDUCE                               -1-           One Convention Place
                                                                            Suite 1400
      NO. 2:19-cv-01468 RSM                                                 701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1804761/081321 1327/8284-0013
